Order so far as appealed from reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: We think the complaint states a cause of action against the defendants and that the motion to vacate the notice of examination should have been denied. (Campbell v. Holding Company, Inc., 251 N. Y. 446; Eckler v. Rochester Packing Company, 264 id. 605.) All concur, except Taylor, J„ who dissents and votes for affirmance. (The portion of the order appealed from grants a motion to vacate plaintiff’s notice of examination of an officer of defendant bank before trial.) Present — 'Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.